UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. ASPIRE JAPAN, INC. (Exact name of registrant as specified in Charter Delaware 000-51193 20-8326081 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 5757 W. Century Blvd., Suite 700 Los Angeles, CA 90045 (Address of Principal Executive Offices) (310) 348-7255 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNoo State the number of shares outstanding of each of the issuer’s classes of common equity, as of as of September 10 2010:7,854,150 shares of Common Stock. ASPIRE JAPAN, INC. FORM 10-Q July 31, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Control and Procedures 17 PART IIOTHER INFORMATION Item 1 Legal Proceedings 18 Item 1A Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURE Item 1. Financial Statements Aspire Japan, Inc. (A Development Stage Company) CONDENSED BALANCE SHEETS July 31, January31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expense TOTAL CURRENT ASSETS OTHER ASSETS Deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued interest Accrued interest - related party Judgement payable Severance payable Notes payable Loans payable -related party TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Notes payable - Accrued interest - TOTAL LIABILITIES $ $ COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred Stock - Par value $.001; Authorized: 50,000,000 Issued and Outstanding: none - - Common Stock - Par value $0.001; Authorized: 100,000,000 Issued and Outstanding:7,854,150 and7,854,150 respectively Additional Paid-In Capital Other Comprehensive Loss ) ) Accumulated Deficit during development stage ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited financial statements. 1 Aspire Japan, Inc. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the period For the Three Months Ended July 31, For the Six Months Ended July 31, February 2, 2005 (Inception) to July 31, 2010 Revenue $
